              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WALTER CONLEY,                        :       Civil No. 3:18-CV-2014
                                      :
      Plaintiff                       :       (Judge Mannion)
                                      :
v.                                    :
                                      :
PRISON CUSTODIAL                      :
CARETAKERS, et al.,                   :       (Magistrate Judge Carlson)
                                      :
      Defendants.                     :


                           MEMORANDUM ORDER

I.    Factual Background

      This case comes before us for a legally mandated screening review of the

plaintiff’s complaint. (Doc. 1.) The plaintiff, Walter Conley, is a federal prisoner

who seeks to bring an action under the Federal Tort Claims Act, (FTCA) 28 U.S.C.

§1346(b) and §§2671-2674, 2679(b)(1). Conley’s complaint, however, does not

name the United States of America as a defendant, but rather brings this FTCA

lawsuit against otherwise unnamed “prison custodial caretakers.”

      Along with this complaint, Conley has filed a motion seeking leave to proceed

in forma pauperis. (Doc. 2.) For the reasons set forth below we will direct that the

lodged complaint be filed on the docket for screening purposes only, will

conditionally GRANT leave to proceed in forma pauperis, but will instruct Conley
                                          1
to file an amended complaint naming the proper defendant under the FTCA, the

United States of America.

II.   Discussion

      In this case, the plaintiff seems to cast his complaint as a lawsuit brought under

the Federal Tort Claims Act, 28 U.S.C. ' 2675, et seq. With respect to inmate claims

made under the Federal Tort Claims Act (FTCA), 28 U.S.C. ' 2401, et seq. and 28

U.S.C. ' 2675, et seq., as a threshold matter, “[t]he FTCA allows federal inmates to

sue the United States for injuries sustained while incarcerated. 28 U.S.C. ' 2674.”

Moshier v. United States, No. 05-180, 2007 WL 1703536, * 9 (W.D. Pa. June 11,

2007); Baker v. United States, No. 05-146, 2006 WL 1946877, * 4 (W.D. Pa. July

11, 2006). In this regard, “[t]he FTCA ‘was designed primarily to remove the

sovereign immunity of the United States from suits in tort, with certain specific

exceptions, to render the Government liable in tort as a private individual would be

under like circumstances.’” Sosa v. Alvarez-Machain, 542 U.S. 692, 700 (2004)

(quoting Richards v. United States, 369 U.S. 1, 6 (1962)); CNA v. United States,

535 F.3d 132, 138 (3d Cir. 2008). Federal district courts have jurisdiction over civil

actions against the United States for damages:

      [F]or injury or loss of property, or personal injury or death caused by
      the negligent or wrongful act or omission of any employee of the
      Government while acting within the scope of his office or employment,
      under the circumstance where the United States, if a private person,
                                           2
      would be liable to the claimant in accordance with the law of the place
      where the act or omission occurred.

28 U.S.C. ' 1346(b)(1). A person is permitted to sue under the FTCA to recover

damages from the United States for personal injuries that he suffered during

confinement in a federal prison that resulted from the negligence of a government

employee. See Rinaldi v. United States, No. 1:09-CV-1700, 2010 U.S. Dist. LEXIS

66024, at *11 (M.D. Pa. July 1, 2010) (Rambo, J.) (citing United States v. Muniz,

374 U.S. 150 (1963)).

      However, due to the exclusive nature of the remedy available under the FTCA

and its jurisdictional prerequisites, a court may not entertain a civil suit for a claim

cognizable under 28 U.S.C. ' 1346(b) against “any employee of the Government

while acting within the scope of his office or employment.” 28 U.S.C. ' 2679(b)(1);

see also Meyer, 510 U.S. at 476. As the United States Court of Appeals recently

observed in affirming the dismissal of individual defendants from an inmate FTCA

action, the United States itself is “the only proper defendant” in an FTCA action.

Feaster v. Federal Bureau of Prisons, 366 F. App=x 322, 323 (3d Cir. 2010) (citing

28 U.S.C. ' 2671 et seq.). The statute “waives the United States’ sovereign immunity

for claims arising out of torts committed by federal employees ‘under circumstances

where ... a private person ... would be liable’ under applicable state tort law.” Id.

(citing 28 U.S.C. ' 1346(b)(1)). Therefore, when inmates bring actions against
                                           3
individual government officers for negligence under the FTCA, the proper course to

follow is to substitute the United States for these individual defendants and dismiss

the individual defendants. Id.

III.   Order

       Recognizing that Conley has filed an FTCA claim but has not named the

proper defendant, the United States of America, IT IS ORDERED that Conley shall

submit an amended complaint which names a proper defendant in this case on or

before February 25, 2019. A decision regarding service of this pleading will be

deferred pending receipt and filing of the amended complaint.

       So ordered this 25th day of January 2019.


                                              S/Martin C. Carlson
                                              Martin C. Carlson
                                              United States Magistrate Judge




                                          4
